                            UNITED STATES DISTRICT COURT                  2021JU;124 PM 12: 37
                                       FOR THE
                                DISTRICT OF VERMONT


TOWN OF RANDOLPH,                           )
          Plaintiff,                        )
                                            )
                     v.                     )       Civil Case No.: 5:18-cv-80
                                            )
KOVATCH MOBILE                              )
EQUIPMENT CORP., and                        )
NAVISTAR, INC.,                             )
           Defendants.                      )



   JOINT MOTION TO RESCHEDULE EARLY NEUTRAL EVALUATION DATE


      The parties submit the following joint motion pursuant to Local Rule 16.l(f):


   1. In this case, expert discovery will be needed on the following subjects: plaintiffs

      products liability claims, negligence claims, warranty and misrepresentation claims,

      damages claims and affirmative defenses.

  2. Pursuant to the current discovery schedule, plaintiff shall submit expert witness repo1is ·

      on or before November 1, 2021. Depositions of plaintiff's expert witnesses shall be

      completed by January 2, 2022. Defendants shall submit expe1i witness reports on or

      before February 1, 2022.

  3. The paiiies have conferred and agreed on the need to exchange expert disclosures prior to

      conducting an Early Neutral Evaluation ("ENE").

  4. Accordingly, the parties request that the ENE session, with James Spink, Esq., be

      rescheduled from on or before July 15, 2021 to on or around March 1, 2022 (the
         "Proposed Date").

      5. The Proposed Date will fall near the midpoint of the current court approved discovery

         order, and it should not affect the current trial~readiness date of May 3, 2022.

      6. This joint motion serves as notice to the ENE Administrator of the new requested ENE

         date.

Dated this 22 nd day of June 2022.


SIP hilip C. Woodward
Counsel for Plaintiff
Town of Randolph

SIFranziskus Lepionka
Counsel/or Defendant
Kovatch Mobile
Equipment C01p.


SI Ritchie E. Berger
Counsel for Defendant
Navastar, Inc.



                                                                      ..--~-~-~••····--·~
APPROVED and SO ORDERED:

                                                         <>--~)
                                                                   ;,,-~                    "\_

Date: 24 June 2021
                                               Geoffrey W. Crawford, Chief Judge
                                               U. S. District Court

cc:     ENE Administrator
